This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 DAVID FRANK VIGIL,

 3          Worker-Appellant,

 4 v.                                                                                    NO. 32,187

 5 JOHNSON CONTROLS OF NORTHERN
 6 NEW MEXICO,

 7          Employer/Self-Insurer-Appellee.


 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Gregory D. Griego, Workers’ Compensation Judge

10 David S. Proffit
11 Albuquerque, NM

12 for Appellant

13 Kelly A. Genova
14 Albuquerque, NM

15 for Appellee


16                                 MEMORANDUM OPINION

17 CASTILLO, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       Dismissed.

5       IT IS SO ORDERED.



6                                          ___________________________________
7                                          CELIA FOY CASTILLO, Chief Judge

8 WE CONCUR:




 9 __________________________________
10 MICHAEL E. VIGIL, Judge




11 __________________________________
12 TIMOTHY L. GARCIA, Judge




                                             2